

115 S724 ES: To amend the Federal Power Act to modernize authorizations for necessary hydropower approvals.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



115th CONGRESS2d SessionS. 724IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Federal Power Act to modernize authorizations for necessary hydropower approvals.
	
		1.Modernizing authorizations for necessary hydropower approvals
 (a)Preliminary permitsSection 5 of the Federal Power Act (16 U.S.C. 798) is amended— (1)in subsection (a), by striking three and inserting 4; and
 (2)in subsection (b)— (A)by striking Commission may extend the period of a preliminary permit once for not more than 2 additional years beyond the 3 years and inserting the following:
						
 Commission may—(1)extend the period of a preliminary permit once for not more than 4 additional years beyond the 4 years;
 (B)by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
						
 (2)after the end of an extension period granted under paragraph (1), issue an additional permit to the permittee if the Commission determines that there are extraordinary circumstances that warrant the issuance of the additional permit..
 (b)Time limit for construction of project worksSection 13 of the Federal Power Act (16 U.S.C. 806) is amended in the second sentence by striking once but not longer than two additional years and inserting for not more than 8 additional years,.(c)Obligation for Payment of Annual ChargesAny obligation of a licensee or exemptee for the payment of annual charges under section 10(e) of the Federal Power Act (16 U.S.C. 803(e)) for a project that has not commenced construction as of the date of enactment of this Act shall commence not earlier than the latest of—
 (1)the date by which the licensee or exemptee is required to commence construction; or
 (2)the date of any extension of the deadline under paragraph (1).Passed the Senate June 28, 2018.Secretary